Judgment reversed on the law and facts and a new trial granted, without costs. Memorandum: The reproduction cost less depreciation testimony given by the defendant’s expert and adopted by the court was unsupported by any expert engineering evidence, and the same was true of the replacement cost analysis of the plaintiffs’ expert. The testimony that was given as to the cost of construction varied between $180,000 and almost $400,000 and no doubt is explained by the lack of any supporting evidence. No adequate evidentiary basis relating to building costs and comparable land sales is provided in the record on which an award may properly be made. All concur, except Williams, P. J., and Goldman, J., who dissent and vote to affirm. (Appeal from judgment of Erie Trial Term, in condemnation proceeding.) Present — Williams, P. J., Bastow, Goldman, Del Vecchio and Marsh, JJ.